Case 3:20-cv-13331-RHC-RSW ECF No. 23, PageID.375 Filed 04/13/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

GEOMATRIX, LLC,
       Plaintiff,                             Case No. 3:20-cv-13331

 v.                                           District Judge Robert H. Cleland
                                              Magistrate Judge R. Steven Whalen
 NSF INTERNATIONAL,
 BIOMICROBICS, INC.,
 HOOT SYSTEMS, LLC,
 and JAMES BELL,

      Defendants.


                 STIPULATED ORDER EXTENDING TIME
               FOR PARTIES TO FILE RESPONSIVE PAPERS

      Defendant, NSF International, filed a Motion to Dismiss the Complaint of

Plaintiff, Geomatrix LLC, on March 10, 2021, on the same date Defendant, Hoot

Systems LLC, filed a concurrence and joinder in that motion (including a request for

dismissal on additional grounds), and Defendants, Biomicrobics, Inc. and James

Bell, filed concurrences and joinders in these motions (“Defendants’ Motions”). The

parties stipulate and agree that Plaintiff shall have up to and including May 10, 2021

to file a response to Defendants’ Motions and concurrences/joinders and, in addition,

to file as a matter of course under Fed. R. Civ. P. 15(a)(1)(B) an Amended

Complaint. The parties further stipulate that Defendants shall have up to and

including June 24, 2021 to file replies in support of their Motions and
                                          1
Case 3:20-cv-13331-RHC-RSW ECF No. 23, PageID.376 Filed 04/13/21 Page 2 of 4




concurrences/joinders. In the event Plaintiff also files as a matter of course under

Fed. R. Civ. P. 15(a)(1)(B) an Amended Complaint, the parties stipulate that

Defendants shall have up to and including July 9, 2021 to file responses to the

Amended Complaint.

      In the interests of conserving party resources and judicial economy, the parties

further agree that all other matters, discovery, and scheduling shall await a ruling on

the pending motions (or additional new motions to dismiss in response to an

Amended Complaint).

      Accordingly, upon the stipulation of the parties, and the Court being otherwise

fully advised in the premises;

      IT IS HEREBY ORDERED that Plaintiff shall have up to and including May

10, 2021 to file a response to Defendants’ Motions and concurrences/joinders and,

in addition, to file as a matter of course under Fed. R. Civ. P. 15(a)(1)(B) an

Amended Complaint.

      IT IS FURTHER ORDERED THAT Defendants shall have up to and

including June 24, 2021 to file replies in support of their Motions and

concurrences/joinders. In the event Plaintiff also files an Amended Complaint as a

matter of course under Fed. R. Civ. P. 15(a)(1)(B), Defendants shall have up to and

including July 9, 2021 to file responses to the Amended Complaint.




                                          2
Case 3:20-cv-13331-RHC-RSW ECF No. 23, PageID.377 Filed 04/13/21 Page 3 of 4




      IT IS FURTHER ORDERED THAT all other matters, discovery, and

scheduling shall await a ruling on the pending motions (or additional new motions

to dismiss in response to an Amended Complaint).

      IT IS SO ORDERED.


                                         s/ Robert H. Cleland
                                         Robert Cleland
                                         United States District Judge
Dated:
Stipulated and agreed to by:

THE MILLER LAW FIRM, P.C.
By: /s/ Kevin F. O’Shea
E. Powell Miller (P39487)
Kevin F. O’Shea (P40586)
950 W. University Drive, Suite 300
Rochester, MI 48307
 (248) 841-2200
epm@millerlawpc.com
kfo@millerlawpc.com
Attorneys for Plaintiff, Geomatrix LLC

HOWARD & HOWARD ATTORNEYS PLLC
 By: /s/Patrick M. McCarthy
 Jon R. Steiger (P35505)
Patrick M. McCarthy (P49100)
Jonathan F. Karmo (P76768)
450 West Fourth Street
Royal Oak, MI 48067-2557
(248) 645-1483
pmm@h2law.com |
jrs@h2law.com |
jfk@h2law.com
Attorneys for Defendant, NSF International

                                         3
Case 3:20-cv-13331-RHC-RSW ECF No. 23, PageID.378 Filed 04/13/21 Page 4 of 4




KERR, RUSSELL AND WEBER, PLC
By: /s/Fred K. Herrmann
Fred K. Herrmann (P49519)
Matthew L. Powell (P69186)
500 Woodward Avenue, Suite 2500
Detroit, MI 48226
(313) 961-0200
fherrmann@kerr-russell.com
mpowell@kerr-russell.com
Attorneys for Defendant, Hoot Systems, LLC

WILSON ELSER MOSKOWITZ EDELMAN
& DICKER LLP
By: /s/Jennifer A. Morante
John T. Eads, III (P43815)
Jennifer A. Morante (P64892)
17197 N. Laurel Park Drive, Suite 201
Livonia, MI 48152
(313) 327-3100
john.eads@wilsonelser.com
jennifer.morante@wilsonelser.com
Attorneys for Defendants,
BioMicrobics, Inc. & James Bell




                                      4
